                                                                   Case 2:20-ap-01688-NB               Doc 12 Filed 03/05/21 Entered 03/05/21 09:41:30                    Desc
                                                                                                        Main Document    Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Beth E. Gaschen, State Bar No. 245894                                     FILED & ENTERED
                                                                    3 bgaschen@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com                                                                MAR 05 2021
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                 Central District of California
                                                                    6 Facsimile      714-966-1002                                                BY sumlin     DEPUTY CLERK


                                                                    7 Special Counsel for Chapter 7 Trustee
                                                                      Wesley H. Avery
                                                                    8

                                                                    9                                  UNITED STATES BANKRUPTCY COURT

                                                                   10                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                   11 In re                                                     Case No. 2:18-bk-15829-NB
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 PHILIP JAMES LAYFIELD,                                    Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                     Debtor.

                                                                   14
                                                                      WESLEY H. AVERY, Chapter 7 Trustee for Adv. 2:20-ap-01688-NB
                                                                   15 the estate of PHILIP JAMES LAYFIELD,
                              Tel 714-966-1000




                                                                   16                     Plaintiff,                            ORDER APPROVING STIPULATION TO
                                                                                                                                DISMISS ADVERSARY PROCEEDING
                                                                   17             v.
                                                                   18 JEANA KEOUGH,

                                                                   19                     Defendant.
                                                                   20

                                                                   21             The Court having reviewed and considered the Stipulation to Dismiss Adversary
                                                                   22 Proceeding filed March 4, 2021 as Docket #11 (“Stipulation”)1, and for good cause shown,

                                                                   23             IT IS ORDERED:
                                                                   24             1.      The Stipulation is approved;
                                                                   25

                                                                   26

                                                                   27
                                                                            1
                                                                                Any capitalized terms not expressly defined herein shall have the meaning ascribed to them in the
                                                                   28 Stipulation.
                                                                        1315155.1                                                                                                 ORDER
                                                                   Case 2:20-ap-01688-NB       Doc 12 Filed 03/05/21 Entered 03/05/21 09:41:30         Desc
                                                                                                Main Document    Page 2 of 2


                                                                   1            2.    Pursuant to Rule 41 of the Federal Rules of Civil Procedure, made

                                                                   2 applicable herein by Rule 7041 of the Federal Rules of Bankruptcy Procedure, the

                                                                   3 Complaint filed in this Adversary Proceeding is dismissed and this Adversary Proceeding

                                                                   4 is closed. The Stipulation is to be used solely for the purpose of dismissing the Complaint

                                                                   5 and not for any other purpose whatsoever. The Stipulation shall not be deemed an

                                                                   6 adjudication on the merits; and

                                                                   7            3.    The Parties shall bear their own fees and costs incurred in the Adversary

                                                                   8 Proceeding.

                                                                   9                                               ###

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14

                                                                   15
                              Tel 714-966-1000




                                                                   16

                                                                   17

                                                                   18

                                                                   19
                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: March 5, 2021
                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1315155.1                                    2                                      ORDER
